Case 2:19-cv-02123-DMG-AGR Document 100 Filed 08/13/21 Page 1 of 2 Page ID #:5602



     1 JOHN S. CHA (SBN 129115)
       jcha@raineslaw.com
     2
       RAINES FELDMAN LLP
     3 1800 Avenue of the Stars, 12th Floor
       Los Angeles, California 90067
     4
       Telephone: (310) 440-4100
     5 Facsimile: (424) 239-1613
     6 MARK E. ELLIOTT (SBN 157759)
     7 mark.elliott@pillsburylaw.com
       PILLSBURY WINTHROP SHAW PITTMAN LLP
     8 725 South Figueroa Street, Suite 2800
     9 Los Angeles, CA 90017-5406
       Telephone: (213) 488-7100
    10 Facsimile: (213) 629-1033
    11
       Attorneys for Plaintiffs TC Rich, LLC,
    12 Rifle Freight, Inc., Fleischer Customs
    13 Brokers, Richard G. Fleischer, and
       Jacqueline Fleischer
    14
    15                           UNITED STATES DISTRICT COURT
    16                         CENTRAL DISTRICT OF CALIFORNIA
    17
    18 TC RICH, LLC, et al.                       Case No. 2:19−cv−02123−DMG−AGR
    19                 Plaintiffs,                Hon. Dolly M. Gee
    20          v.                                JOINT STATUS REPORT
    21 HUSSAIN M. SHAIKH, et al.
                                                  Action Filed:   March 21, 2019
    22                 Defendants.                Trial Date:     January 18, 2022
    23
    24
    25
    26
    27
    28

         TC RICH et al. v. SHAIKH, et al.     1                          Joint Status Report
         Case No. 2:19−cv−02123−DMG−AGR
Case 2:19-cv-02123-DMG-AGR Document 100 Filed 08/13/21 Page 2 of 2 Page ID #:5603



     1          The parties submit this joint status report regarding settlement and mediation
     2 efforts in advance of the Court’s August 20, 2021 status conference.
     3          The parties and their insurance companies have worked on multiple occasions
     4 with Timothy Gallagher since the parties’ trial conference. The parties are in the
     5 process of drafting long form settlement documents, although negotiations of certain
     6 terms remain ongoing. Over the past two weeks the parties have held several
     7 teleconferences and have continued to involve Mr. Gallagher during the drafting
     8 process in an effort to reach final settlement terms.
     9          In light of the January 18, 2022 trial date, the parties would request that the
    10 Court set another status conference in 30 days.
    11
    12 Dated: August 13, 2021                    RAINES FELDMAN LLP
    13
    14                                           By:    /s/John S. Cha
                                                        John S. Cha
    15
                                                        Counsel for Plaintiffs
    16
    17 Dated: August 13, 2021                    PILLSBURY WINTHROP SHAW
                                                 PITTMAN LLP
    18
    19
                                                 By:    /s/Mark Elliott
    20                                                  Mark Elliott
                                                        Counsel for Plaintiffs
    21
    22 Dated: August 13, 2021                    PALADIN LAW GROUP® LLP
    23
    24                                           By:    /s/Bret A. Stone
                                                        Bret A. Stone
    25
                                                        Counsel for Defendant
    26                                                  Hussain M. Shaikh

    27
    28

         TC RICH et al. v. SHAIKH, et al.         2                               Joint Status Report
         Case No. 2:19−cv−02123−DMG−AGR
